IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANTHONY R. GRIEGO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-2484

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Anthony R. Griego, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.